IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0801
                               Filed May 12, 2021


CHRISTIAN MUNOZ-GONZALES,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P. McLellan,

Judge.



      Christian Munoz appeals the summary denial of his third application for

postconviction relief. AFFIRMED.




      Webb L. Wassmer of Wassmer Law Office, PLC, Marion, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., Ahlers, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


BOWER, Chief Judge.

       Christian Munoz appeals the summary denial of his third application for

postconviction relief (PCR).1 The district court did not err in concluding Munoz’s

claims are barred by Iowa Code section 822.3 (2019). We therefore affirm.

       On direct appeal from Munoz’s convictions for first-degree murder and first-

degree robbery, we provided this factual background:

               On Saturday, May 28, 2005, authorities were alerted to a car
       accident on the south side of Des Moines. A white Cadillac had
       jumped the curb and struck a tree. An unconscious man, later
       identified as Anthony Anania, was in the driver’s seat. He was
       rushed to the hospital where medics discovered he had suffered two
       gunshot wounds to his lower chest and abdomen. Shortly thereafter,
       Anthony died from the internal injuries caused by the gunshot
       wounds. At the time of his death, Anthony was carrying a small
       amount of marijuana and had a sock containing $11,400 stuffed in
       his shorts between his legs.

Munoz, 2009 WL 1913690, at *1. At the subsequent jury trial, circumstantial

evidence showed Munoz shot Anania during a drug transaction. Id. He was

sentenced to a life-without-parole sentence on the murder charge and a

consecutive sentence of twenty-five years on the robbery charge. We affirmed his

convictions on appeal, and procedendo issued on August 3, 2009.

       Munoz filed his first PCR application on August 2, 2010, alleging ineffective

assistance of trial counsel in a several respects, including “appellate counsel was

ineffective in failing to assert on appeal he was entitled to a new trial because the



1   We note the numerous court proceedings have identified with a number of
names: his appellate attorney uses Christian Geovanni Gonzales Munoz, other
filings note Christian Munoz-Gonzales and Christian Munoz-Gonzalez. We will
refer to the name applicant used when signing his PCR application—Christian
Munoz—which is the name used in the original underlying criminal proceedings.
See State v. Munoz, No. 06-1838, 2009 WL 1913690 (Iowa Ct. App. 2009).
                                          3


jury was permitted to convict him of first-degree murder based on the supreme

court’s decision in State v. Heemstra, 721 N.W.2d 549 (Iowa 2006).”2              The

application was denied on the merits on June 27, 2012. We affirmed on appeal.

See Munoz v. State, No. 12-1368, 2014 WL 69519, at *7 (Iowa Ct. App. Jan. 9,

2014). The Heemstra claim was not developed at the PCR hearing and was

therefore not preserved for appellate review. Id. (“Because the PCR court did not

address this claim and there was no post-ruling motion seeking a decision from

the court on this issue, we find the issue has not been preserved for our review.”).

       Munoz filed his second PCR application on March 28, 2014, alleging prior

PCR and appellate counsel were ineffective in failing to pursue a Heemstra claim



2 The Heemstra case overruled precedent when it held:
        [I]f the act causing willful injury is the same act that causes the
        victim’s death, the former is merged into the murder and therefore
        cannot serve as the predicate felony for felony-murder purposes. In
        reaching this conclusion, we agree that we should not attribute to the
        legislature an intent to “create[ ] an ever-expanding felony murder
        rule” by characterizing every willful injury as a forcible felony for
        felony-murder purposes.
721 N.W.2d at 558.
        Heemstra was decided after Munoz’s jury trial but before judgment was
entered. A felony-murder jury instruction was given at Munoz’s trial with the
predicate felony being robbery in the first degree. Our supreme court has rejected
attempts to extend Heemstra to include the predicate felony of first-degree robbery
and to bar its use for adolescent defendants. See State v. Harrison, 914 N.W.2d
178, 196 (Iowa 2018) (“Further, Harrison misrepresents the felony-murder rule in
his argument that it is premised on the ability to foresee danger. Though the
inherent dangerousness of the forcible felonies encompassed within the felony-
murder rule may make certain killings foreseeable, the felony-murder rule
encompasses unforeseeable crimes. The premise of the rule is that there are
certain felonies that ‘are so inherently dangerous that proof of participating in these
crimes may obviate the need for showing all of the elements normally required for
first-degree murder.’ Robbery, especially armed robbery, requires the use of force
and is ‘so inherently dangerous’ that participating in it as the principal or aider and
abettor in the manner that Harrison did carries with it an undeniable prospect of
grave harm to the life of others.” (emphasis added) (citation omitted)).
                                         4


and thus he was entitled to a new trial. He also asserted he was seventeen years

of age at the time of the offense, and therefore, his sentence was illegal under new

juvenile sentencing rules. The district court granted partial summary judgment to

the State on the Heemstra issue on July 22, 2015, finding it was untimely raised.

On March 30, 2016, the court issued its ruling on the remaining PCR claim, found

Munoz was seventeen years old at the time of the offense,3 and ordered Munoz

resentenced pursuant to Miller v. Alabama, 567 U.S. 460 (2012), and State v. Lyle,

854 N.W.2d 378 (Iowa 2014). No appeal was filed.

      Munoz was resentenced on February 17, 2017. He appealed the sentence,

which we affirmed. See State v. Munoz, No. 17-0361, 2018 WL 1433697, at *1–2

(Iowa Ct. App. Mar. 21, 2018).

      Munoz filed this third PCR application on March 6, 2019, contending

counsel in his second PCR action was ineffective in two ways. First, he asserted

counsel was ineffective in failing to seek reinstatement of an original plea bargain

offered by the State upon resentencing because he was a juvenile at the time of

the original offense.4 As a second ground, Munoz asserted counsel was ineffective

“in failing to advance the argument that State v. Heemstra applies to his case, for

exhaustive purposes for future appellate review.”

      The district court granted the State’s motion to dismiss, finding “his petition

is barred by the three-year statute of limitations.” Munoz appeals, arguing his


3 When arrested, Munoz reported a birth date indicating he was eighteen years
old. However, Munoz had no birth certificate.
4 Munoz argued: “[W]ith the benefit of current science we now know that petitioner

according to legal standards was not able to execute a knowing and voluntary
wavier of the plea agreement when being given advice from counsel with ulterior
motives.” He cites no authority for this proposition.
                                          5


claims are not time-barred as they were raised within three years of the

resentencing ruling.

       Because this appeal is based on an issue of statutory interpretation, our

review is for correction of errors at law. Sahinovic v. State, 940 N.W.2d 357, 359

(Iowa 2020).

       Iowa Code section 822.3 provides PCR applications “must be filed within

three years from the date the conviction or decision is final or, in the event of an

appeal, from the date the writ of procedendo is issued.” (Emphasis added.) “This

word choice implies, necessarily, that the term ‘conviction’ refers to the kind of

conviction that is final.” Sahinovic, 940 N.W.2d at 361. Our supreme court has

stated “a resentencing does not bring about a new limitations period for attacking

a conviction.”5 Id. at 360.

       Grabbing on to the word “decision” in section 822.3, Munoz attempts to

avoid the three-year limitation period:

       Mr. Munoz is alleging that his second [PCR] counsel provided
       ineffective assistance. Mr. Munoz is not challenging his original
       conviction and ineffective assistance by his original trial counsel, he
       is challenging his resentencing and ineffective assistance by his
       post-conviction counsel with respect to the resentencing.



5The court explained:
              To be clear, it would be a different situation if a resentencing
      had been ordered as part of a direct appeal. In that event, we believe
      both the conviction and the sentence do not become final for Iowa
      Code section 822.3 purposes until the defendant is resentenced.
      However, where the defendant files either an application for
      postconviction relief resulting only in a resentencing or a motion to
      correct an illegal sentence resulting in a resentencing, the conviction
      has never ceased to be final and the section 822.3 clock does not
      restart.
Sahinovic, 940 N.W.2d at 361 n.3.
                                           6


We note nothing in Munoz’s petition challenges his resentencing. Whatever his

current framing of the application, he is attacking his underlying convictions.

       Moreover, section 822.3 forecloses his attempt to pin his hopes on

ineffective assistance of his second PCR counsel. “An allegation of ineffective

assistance of counsel in a prior case under this chapter shall not toll or extend the

limitation periods in this section nor shall such claim relate back to a prior filing to

avoid the application of the limitation periods.” Iowa Code § 822.3.

       Munoz’s conviction was final when procedendo issued on August 3, 2009.

The district court did not err in finding Munoz’s third PCR application was time-

barred when filed ten years after procedendo issued.

       AFFIRMED.